PHANTOM SHARE ACCOUNT AGREEMENT

Performance

(Germany)

THIS AGREEMENT made in Cincinnati, Ohio this      day of February, 2005, between
Milacron Inc., a Delaware corporation (hereinafter called the “Company”) and
     , a regular salaried employee of the Company or one of its Subsidiaries
(hereinafter called the “Employee”).

WITNESSETH:

Whereas, the Company desires to grant to the Employee phantom shares of Milacron
Inc. common stock, as hereinafter provided, in acknowledgement of the Employee’s
value to the Company and to further enable the Employee to participate in the
long term growth and financial success of the Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and hereinafter in the attached Exhibit “A”, the terms of which are
fully incorporated herein, and for other good and valuable consideration, the
Company and the Employee do hereby agree as follows:

The Company and Employee hereby agree that, as a matter of separate agreement
and not in lieu of other compensation for services, the Company shall establish
in Employee’s name a cash account equivalent to the fair market value of the
number of shares of Company common stock stated below on the date of this
Agreement, subject to the terms and conditions set forth in Exhibit A.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Employee has hereunto set his or her hand, all as of the day and year
first above written.

                 
No of Shares:
    —                 MILACRON INC.


By:      

EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE RIGHT TO RECEIVE PAYMENTS PURSUANT TO
THIS AGREEMENT IS CONDITIONED UPON THE EMPLOYEE’S FUTURE PERFORMANCE OF SERVICES
AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT (NOT THROUGH THE ACT OF
BEING HIRED OR BEING GRANTED THIS AWARD). EMPLOYEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT SHALL CONFER UPON EMPLOYEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR OTHER ENGAGEMENT BY THE COMPANY OR ITS
SUBSIDIARIES, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE
COMPANY’S (OR ANY OF ITS SUBSIDIARY’S) RIGHT TO TERMINATE HIS OR HER EMPLOYMENT
AT ANY TIME, WITH OR WITHOUT CAUSE.

EMPLOYEE:      

1

EXHIBIT A
PHANTOM SHARE ACCOUNT AGREEMENT
Performance
(Germany)



  1.   The Company shall establish an account (the “Account”) on its books in
Employee’s name in the amount of the fair market value of the number of shares
stated on the Phantom Share Account Agreement (the “Agreement”). Fair market
value on a given date means the average of the high and low prices of the
Company’s common stock on the date on which it is to be valued hereunder, as
reported for New York Stock Exchange-Composite Transactions, or if there were no
sales of common stock on that day, the next preceding day on which there were
sales.



  2.   The entire Account or a portion of the Account shall be forfeited to the
Company if the Company does not meet or exceed certain Management Objectives
established by the Personnel and Compensation Committee of the Company’s Board
of Directors which are set forth in Schedule A hereto (“Management Objectives”)
applicable to the period January 1, 2005 through December 31, 2007 (“Performance
Period”).



  3.   The value of the Account shall fluctuate with the fair market value of
shares. Upon the payment of any cash dividend on the Company’s shares, an amount
equal to the aggregate amount of dividends that would be paid on the shares
then-credited to the Account if such shares were issued and outstanding shall be
deemed to be used to purchase, on the dividend payment date, an additional
number of shares (whether whole or fractional shares), which additional number
of shares shall be determined by dividing the aggregate amount of such dividends
by the then-fair market value of one share, and such additional number of shares
(whether whole or fractional shares) shall then be credited to the Account. If,
after equating the dividends to whole common shares, there is any remaining
cash, such shall remain in the Account as cash only until the next dividend date
to be added to new dividend related amounts then added to the Account as whole
shares to the extent possible.



  4.   The Account shall, subject to the terms herein, be maintained by the
Company for a period of three years following the date of the Agreement.



  5.   No actual common shares of the Company shall reside in the Account and
the Employee shall not have the right to vote or to exercise any other rights,
powers and privileges of a holder of common stock of the Company.



  6.   If the Employee ceases to be an employee of the Company or its
Subsidiaries prior to the end of the Performance Period as a result of his or
her Retirement, Disability, or any other event specified by the Committee, the
the Employee shall be treated as if he or she had remained an employee of the
Company and its Subsidiaries through the Performance Period and the full or
partial value of the Account that would otherwise have become nonforfeitable as
of the end of the Performance Period shall vest as of the end of the Performance
Period. For purposes of this Agreement, “Retirement” shall mean the Grantee’s
termination of employment with the Company and its Subsidiaries (i) after having
attained age 55 and at least five years of Credited Service (as that term is
defined in the Milacron Retirement Plan); or, (ii) in accordance with a
temporary early retirement program of the Company or its Subsidiaries. For
purposes of this Agreement, “Disability” shall have the meaning given such term
in the long-term disability plan of the Company in effect for, or applicable to,
the Grantee. If the Employee dies (i) while employed by the Company or its
Subsidiaries, or, (ii) while the Employee is treated as though he had remained
an employee pursuant to the preceeding sentence, and, prior to the end of the
Performance Period, then the full value of the Account shall immediately vest
and payment shall be made to the Employee’s estate. In all other circumstances
in which the Employee ceases to be an employee of the Company and its
Subsidiaries during the Performance Period, the Account shall thereupon be
forfeited to the Company and the Employee shall have no right to any benefit
thereunder. There shall also be no payments in lieu of the benefit of the
Account in respect of any reasonable notice period at common law.



  7.   If the Employee has (i) used for profit or disclosed confidential
information or trade secrets of the Company to unauthorized persons, or
(ii) breached any contract with or violated any legal obligation to the Company,
or (iii) failed to make himself available to consult with, supply information
to, or otherwise cooperate with the Company at reasonable times and upon a
reasonable basis, or (iv) engaged in any other activity which would constitute
grounds for his discharge for cause by the Company or a subsidiary of the
Company, the Account shall be forfeited and the Employee shall have no right to
any benefit thereunder. There shall also be no payments in lieu of the benefit
of the Account.



  8.   Subject to the terms herein, upon the third anniversary of the Agreement,
the Company shall transfer, contingent upon achievement of the Management
Objectives, the full or partial value of the Account to the Employee. The
transfer shall be in the form of either cash or provided the Company has as of
that date enacted such plans or mechanisms which, in the Company’s opinion, are
necessary and provided all legal requirements applicable to the issuance of such
 shares have been complied with, shares of common stock of the Company, with the
value of less than one share to be paid in cash. The issuance of shares of
common stock made to the Employee hereunder may be conditioned on the Employee’s
undertaking in writing to comply with such restrictions on his or her subsequent
disposition of such shares as the Company deems necessary or advisable as a
result of any applicable law, regulation or official interpretation thereof, and
certificates representing such shares may be legended to reflect any such
restrictions.



  9.   The Company may at the time of disbursement of the Account withhold or
deduct any taxes which the Company is required to withhold or otherwise deduct
and pay with respect to such award or permit the number of shares of common
stock to be distributed to be reduced by a number equal to the value of such
taxes required to be withheld, deducted or paid.



  10.   The Grant herein is discretionary in nature and shall not be construed
as constituting an employment contract or giving the Employee any right to be
retained in the employ of the Company or a subsidiary.



  11.   No rights or interests of the Employee shall be assignable or
transferrable by the Employee and no right or interest of the Employee in the
Account shall be subject to any lien, obligation or liability of the Employee.



  12.   By entering into the Agreement and accepting the Grant, the Employee
acknowledges that: (a) the Grant is a voluntary one-time benefit which does not
create any contractual or other right to receive future grants, or benefits in
lieu of future grants, even if such has been granted repeatedly in the past;
(b) all determinations with respect to any such future grants will be at the
sole discretion of the Company; (c) the Employee’s participation is voluntary;
(d) the value of the Grant is an extraordinary item of compensation which is
outside the scope of the Employee’s employment contract, if any; (e) the Grant
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, post-contractual non-compete compensation, pension or
retirement benefits or similar payments; (f) the future value of the Grant is
unknown and cannot be predicted with certainty; (g) any claims resulting from
the Grant shall be enforceable, if at all, vis-à-vis the Company; there shall be
no additional obligations for any subsidiary employing the Employee as a result
of the Grant.



  13.   The validity and construction of this Agreement shall be governed by the
laws of the State of Ohio.



  14.   The Company may make or provide for such adjustments in the number or
kind of shares credited to the Account as the Company in its sole discretion may
in good faith determine to be equitably required in order to prevent dilution or
enlargement of the rights of the Employee that would otherwise result from any
(a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization, partial or complete liquidation, issuance of rights
or warrants to purchase stock or (c) other corporate transaction or event having
an effect similar to any of the foregoing. If there shall be any change in the
shares through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination or exchange of shares, or the like, the
restrictions contained in this Agreement shall apply with equal force to
additional and/or substitute securities, if any, credited to the Account.



  15.   In the event that one or more of the provisions of this Agreement shall
be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.



  16.   This Agreement may be amended from time to time by a writing signed by
the Company and the Employee which makes specific reference to this Agreement.
The Company reserves the right to terminate the Agreement at any time by action.
In the event that the Company terminates the Agreement, the Employee shall have
the right to receive the amount then-credited to the Account.



  17.   The Company shall be responsible for the general administration of the
Agreement and for carrying out the provisions hereof. The Company shall have all
such powers as may be necessary to carry out the provisions of the Agreement,
including the power to (i) resolve all questions pertaining to claims for
benefits and procedures for claim review, (ii) resolve all other questions
arising under the Agreement, including any factual questions and questions of
construction and (iii) take such further action as the Company shall deem
advisable in the administration of the Agreement. The actions taken and the
decisions made by the Company hereunder shall be final and binding upon all
interested parties. The Company shall provide a procedure for handing claims of
the Employee, which procedure shall provide adequate written notice within a
reasonable period of time with respect to the denial of any such claim as well
as a reasonable opportunity for a full and fair review by the Company of any
such denial.



  18.   Although the Company may, in its discretion, make such provision as it
deems advisable for funding the payments which may become due to Employee under
this Agreement, no assets of the Company shall be segregated for that purpose or
held or deemed held in trust for the benefit of Employee. It is the intention of
Employee and the Company that all conditioned payment obligations under this
Agreement shall constitute at all times the general unsecured obligation of the
Company.

2





SCHEDULE A
2005 PHANTOM SHARE ACCOUNT AGREEMENT

MANAGEMENT OBJECTIVES

1. Management Objectives. The Management Objectives applicable to the Phantom
Share Account Agreement shall be based on the Company’s Consolidated Cash Flow
(as defined in the Certificate of Designation of the 6% Series B Convertible
Preferred Stock of Milacron Inc., as amended from time to time) and excluding
certain extraordinary or special items approved by the Committee (“EBITDA”).

2. Vesting of Account. At the end of the Performance Period, the portion, if
any, of the Account that shall become vested and nonforfeitable shall be based
on the extent to which the Company’s cumulative EBITDA for the Performance
Period is greater than, less than or equal to the cumulative EBITDA levels set
forth below (if the Company’s cumulative EBITDA falls between two of the
specified amounts set forth below, then the percentage of the Account to be
vested shall be calculated in a linear fashion):

          Cumulative EBITDA     (US Dollars)   % of Account Vested
***
    100 %
 
       
 
       
***
    75 %
 
       
 
       
***
    50 %
 
       
 
       
***
    25 %
 
       
 
       
***
    0 %
 
       

Notwithstanding the foregoing, if during the Performance Period the Company
violates any material covenant under any major loan agreement or similar
instrument or document to which the Company is a party, which violation is not
cured by an amendment or waiver by the parties thereto, then the Committee may,
in its sole discretion, reduce the percentage of the Account to be vested, if
any, by up to 50%.

“***” indicates where text has been omitted pursuant to a request for
confidential treatment. The omitted text has been filed separately with the
Securities and Exchange Commission.

3